o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-120846-14 ------------------- number release date uil the honorable senator boxer united_states senate washington dc attention dear senator boxer i am responding to your inquiry dated date on general information we provided to you in our responses dated date and date on forgiveness of debt and its tax effect on california homeowners you asked questions based on our previous responses to you the answers to your questions follow is the term purchase-money debt as used in our prior letter the same as acquisition debt as that term is used in internal_revenue_service irs publications but not in the california code section 580b a of the california code of civil procedure ccp addresses the term purchase-money loan providing that a deficiency judgment will not apply in any event after a sale of real_property under a mortgage that secures a purchase-money loan a purchase-money loan is a loan that was used to pay all or part of the purchase_price of an owner-occupied dwelling for not more than four families and that is secured_by that property a deficiency judgment will not apply to a credit transaction used to refinance a purchase-money loan as it relates to your inquiry acquisition debt means any indebtedness incurred to acquire construct or substantially improve a principal_residence and that is secured_by that residence it also includes any debt secured_by a principal_residence resulting from the refinancing of debt incurred to acquire construct or substantially improve a principal conex-120846-14 residence but only to the extent the amount of debt does not exceed the amount of the refinanced debt sec_108 and sec_163 of the internal_revenue_code code whether the term purchase-money loan as used in section 580b a of the ccp has the same meaning as acquisition_indebtedness for federal_income_tax purposes is a question of state law not federal_income_tax law therefore we do not express an opinion on this matter would a reduction in the principal balance of a homeowner’s purchase-money loan as part of a loan modification result in cancellation_of_indebtedness_income generally a taxpayer realizes cancellation_of_indebtedness_income if a loan modification reduces the principal balance of a nonrecourse debt when there is no disposition of the collateral revenue_ruling cumulative bulletin taxpayers must include cancellation of indebtedness in gross_income unless an exclusion applies for discharges occurring after although the qualified_principal_residence_indebtedness exclusion does not apply the homeowner may qualify to exclude cancellation_of_indebtedness_income if the indebtedness is discharged in a federal bankruptcy proceeding or while the homeowner is insolvent sec_61 and sec_108 of the code what is the irs’ position on homeowners who completed a short_sale in the first four months of this year your last question concerns our position on homeowners who completed a short_sale in the first part of this year based on the general information we provided to you in our letter dated date this letter and our prior letters to you are information letters an information_letter does no more than call attention to a well- established interpretation or principle of tax law without applying it to a specific set of facts an information_letter is advisory only and has no binding effect on the irs sec_601_201 of the statement of procedural rules and section dollar_figure of revproc_2014_1 internal_revenue_bulletin however your letters have identified issues regarding the interaction of state anti-deficiency statutes and federal tax law that we think warrant published guidance accordingly we are considering publishing formal guidance addressing the tax consequences of a sale of real_property secured_by a loan that is subject_to a state’s anti-deficiency statute taxpayers will be able to rely on this guidance when they file their federal_income_tax returns conex-120846-14 i hope this general information is helpful if you have questions please call me or --------------------- --------------------- at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
